IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-00086
                          Conference Calendar



IN RE: MICHAEL ALLEN KENNEDY,

                                           Movant.


                          - - - - - - - - - -
                      Motion to Reduce Sanctions
                          - - - - - - - - - -
                             April 9, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Michael Allen Kennedy, # 433834, has filed a miscellaneous

motion, unconnected with any district court proceedings, asking

this court to reduce his sanctions.    He asserts that because he

has been unable to pay the sanctions over the past five years, it

is obvious that he will never be able to pay and will be forever

barred from filing any pleadings in the courts.       He does not seek

to file any particular pleadings either in the district court or

in this court.    He swears once again that he has learned his

lesson regarding his propensity to file frivolous litigation.

     In 1995, Kennedy satisfied a $100 fine imposed in Kennedy v.

Little, No. 93-8221 (5th Cir. Sept. 22, 1993).       Thus, he has




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-00086
                                -2-

demonstrated some ability to pay his sanctions.   The last time he



swore that he had learned his lesson, he had submitted false

documents to the district court.   Further, his request is

premature because he does not seek to file any specific pleadings

at this time.   Kennedy’s motion to reduce sanctions is DENIED.